COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Siana Oil & Gas Co. LLC v. White Oak Operating Company,
                            LLC

Appellate case number:      01-18-00962-CV

Trial court case number:    2015-45224

Trial court:                164th District Court of Harris County

        Appellant, Siana Oil & Gas Co. LLC, has filed a notice of appeal of the trial
court’s final summary judgment signed on July 27, 2018. Appellant filed its brief on
April 19, 2019, and a supplemental brief on May 10, 2019. The trial court filed
supplemental clerk’s records on June 5, 2019, and July 3, 2019. See TEX. R. APP. P.
34.5(c). Accordingly, appellant is directed to file an amended brief and supplemental
brief that include references to the clerk’s record and supplemental clerk’s records filed
in this appeal no later than 30 days from the date of this order. See TEX. R. APP. P.
38.1(d), (g), (i), 38.7. Appellee White Oak Operating Company, LLC’s brief will be due
30 days from the date that appellant files its amended brief and supplemental brief. TEX.
R. APP. P. 38.6(b).
      Appellee’s Unopposed Motion to Abate or Extend Briefing Deadline is dismissed
as moot.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: _July 11, 2019_____________________